Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 29 discloses: “an electric control device, which is coupled to the application valve and the pressure sensor in terms of data transmission, by means of which device an electric control signal for opening the application valve for a certain by means of an electric control signal for opening the application valve for a certain predetermined time interval. 
Claims 30-53 are indefinite for depending on claim 29.
Claim 31 discloses: “wherein the application valve can be controlled by means of the control device in such a way that the defined volume of the fluid which is discharged via the spray opening is less than 1 ml, in particular less than or equal to 0.5 ml.” This is considered indefinite because the volume dispensed by the spray gun should be claimed with respect to time, i.e. flow rate. Because otherwise, any valve disclosed in the prior art can dispense the claimed volume depending the time the valve was opened for. 
Claim 31 is further indefinite for disclosing “[the volume] is less than 1 ml, in particular less than or equal to 0.5 ml.” This includes the relative term “in particular” when disclosing the claimed volume. As such it is unclear what the metes and bounds of the claim are, which renders the claim indefinite. 
Claims 46, 47 and 48 disclose a plurality of features that lack antecedent basis. Such as: the valve, the first position, the second position, etc. which render the claims indefinite. Examiner believes that claims 46-48 should depend on claim 44, not claim 45, which discloses such features. For examination purposes, Examiner will interpret claims 46-48 as dependent on claim 44. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-34, 37-48, 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al (U.S. 2008/0061166) in view of Needham et al (U.S. 2012/0228395).
Regarding claim 29, Jacques teaches a portable spraying device (10) for discharging a fluid (see abstract), in particular an agricultural formulation (device 10 is capable of spraying any fluid, including agricultural fluids), having a container (tank 12) for holding the fluid, a pump (14), which is in fluid connection with the container (as seen in Fig 4), for pumping the fluid out of the container (Par 0024), a spray gun (150), which comprises a spray opening (nozzle 64), an application line (line defined inside liquid delivery system 68, seen in Fig 1 and 4, which connected the device 10 to the spray gun 150), which establishes a fluid connection between the pump and the spray gun (as seen in Fig 4), a pressure sensor (204), which is arranged in the application line (as disclosed in Par 0040, the pressure switch 204 is integrated into 68, which is part of the application line), for detecting the fluid pressure in the application line (Par 0040), and an electric control device (control circuit 22), which is coupled to the pressure sensor in terms of data transmission (as disclosed in Par 0040, the pressure switch is in commutation with control circuit 22), and wherein activation or deactivation of the device is in accordance 
However, Jacques does not teach the device having an electrically controllable application valve for opening and closing a passage to the spray opening; wherein the electronic control device is coupled to the application valve by means of an electric control signal for opening the application valve for a certain predetermined time interval and for closing the application valve on expiry of the time interval can be produced in accordance with the fluid pressure detected by means of the pressure sensor, with the result that a defined volume of the fluid is discharged via the spray opening; wherein the application valve is a shutoff valve with a shutoff body for closing a valve passage and the application valve has a valve spring which exerts a force on the shutoff body in the direction of a valve seat in order to close the valve passage or which exerts a force on the shutoff body in the direction away from the valve seat in order to open the valve passage, and wherein the application valve has a valve chamber which is in fluid connection with the application line, wherein the shutoff body is arranged relative to the valve chamber and the valve seat in such a way that a fluid pressure on the part of a fluid in the valve chamber presses the shutoff body onto the valve seat.  
Needham teaches an electronically actuated valve for control of pressure drop used in an agricultural implement (Fig 3) wherein the valve is used for opening and closing a passage (204) to a spray opening (spray opening of nozzle head 326); wherein an electronic control device (controller 130/230) is coupled to the application valve by means of an electric control or which exerts a force on the shutoff body in the direction away from the valve seat in order to open the valve passage, and wherein the application valve has a valve chamber (chamber defined in the space between inlet 202 and outlet 204, see Fig 2) which is in fluid connection with an application line (206), wherein the shutoff body is arranged relative to the valve chamber and the valve seat  (Fig 2) in such a way that a fluid pressure on the part of a fluid in the valve chamber presses the shutoff body onto the valve seat (as seen in Fig 2, when the valve is in closed position, pressure builds up on top of shutoff body 216, which further presses it onto the valve seat. Moreover, as disclosed in Par 0080, the pressure inside the valve is controlled).  
Jacques and Needham are analogous art because they both disclose devices in which liquid is dispensed in a controlled manner. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacques to incorporate the 
Regarding claim 30, Jacques and Needham teach the portable spraying device of claim 29, wherein the electric control device is coupled to the pump in terms of data transmission (control circuit 22 electronically controls operation of pump 14, as disclosed in Par 0024 of Jacques), and the pump can be controlled by means of the control device in such a way that a predetermined fluid pressure is applied to the application valve when the application valve is closed (as disclosed in Par 0040 of Jacques, the pump is programmed to work under a predetermined pressure 30 psi, which is achieved when the valve is closed; when the valve opens, this pressure drops, which prompts the controller to adjust).  
Regarding claim 31, Jacques and Needham teach the portable spraying device of claim 29, wherein the application valve can be controlled by means of the control device in such a way that the defined volume of the fluid which is discharged via the spray opening is less than 1 ml, in particular less than or equal to 0.5 ml (Par 0072 of Needham discloses “complete control flow rate” which means the valve is capable of dispensing 1ml or 0.5ml of volume depending on how much time the valve is modulated to be kept open) .  
Regarding claim 32, Jacques and Needham teach the portable spraying device of claim 29, wherein the valve spring is a leaf spring or a spring disk (Needham discloses a spring disk, as seen in Fig 2, the spring is in the shape of a disc, when looked from a top view).  
claim 33, Jacques and Needham teach the portable spraying device of claim 29. However, they fail to teach the application valve having a rated size in a range of from 0.5 mm to 1.5 mm.  
Nonetheless, Needham teaches in Par 0170-0172 that the diameter of the valve outlet, i.e. the rated size of the valve, is 3.97mm. As disclosed in these paragraphs, Needham is teaching criticality to the size of the diameter of the valve. As such, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable diameter of the valve outlet, including 0.5 mm to 1.5 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Needham discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable diameter for the valve to function as desired. Furthermore, Applicant has not disclosed any criticality for having the application valve with a rated size in a range of from 0.5 mm to 1.5 mm. Finally, changes in rate size affect the characteristics of the fluid dispensed by the valve, i.e. the rated size is a result-effective variable, as identified by Needham; therefore, it would be obvious to try (see KSR MPEP 2141 III) different diameters to meet any desired dispensing characteristic, based on type of fluid being used and desired function.
Regarding claim 34, Jacques and Needham teach the portable spraying device of claim 29, wherein the valve spring of the application valve is designed in such a way that the 
Regarding claim 37, Jacques and Needham teach the portable spraying device of claim 29, wherein the application valve has at least one electromagnet, by means of which it is possible to exert on the shutoff body a force for opening or closing the application valve counter to the force exerted by the valve spring (as disclosed in Par 0077 of Needham, the valve coil 108/208 is electrically charged to generate a magnetic field that attracts the poppet 122/212 of the valve; thus, the poppet is considered an electromagnet).  
Regarding claim 38, Jacques and Needham teach the portable spraying device of claim 29, wherein the application valve is a plate armature valve (as seen in Fig 2 of Needham, the valve seal 216 is in the shape of a plate and its attached to armature 212).  
Regarding claim 39, Jacques and Needham teach the portable spraying device of claim 29. However, they do not teach the device, wherein, when closing the application valve, the 
Nonetheless, Needham (Par 0082) states that the shutoff body 216 of the valve exerts enough pressure on the seat 218 so that a leak-free seal is obtained. Thus, Needham identifies the pressure required to seal the valve as a critical, result-effective variable. A such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any suitable shutoff body pressure factor for closing the valve adequately with regards to fluid pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves routine skill in the art. As it was determined in In re Aller: "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 II A). In the present case, Needham discloses all the general structure of the claim; therefore, it would be obvious to find an optimal or workable pressure that the shutoff body should have in relation to fluid pressure, such the that the valve closes with enough force to create a leak-free seal, as intended by Needham. Furthermore, Applicant has not disclosed any criticality for having a pressure factor of 1.2. Finally, changes in relative fluid pressure to closing pressure of the shutoff body affect the characteristics of the fluid as it exits the valve, i.e. the factor pressure is a result-effective variable, as identified by Needham; therefore, it would be obvious to try (see KSR MPEP 2141 III) different pressure factors to meet any desired dispensing characteristic, based on type of fluid being used and desired function.
claim 40, Jacques and Needham teach the portable spraying device of claim 29, wherein the spray opening is arranged in a hollow-cone nozzle (as seen in Fig 7A of Jacques, the nozzle 64 has the shape of a hollow cone).  
Regarding claim 41, Jacques and Needham teach the portable spraying device of claim 29, wherein the pump is a self-priming pump (as disclosed in Par 0029 of Jacques, the pump is a self-priming pump, due to three-way valve 145).  
Regarding claim 42, Jacques and Needham teach the portable spraying device of claim 29, wherein the pump is an electric diaphragm pump (as disclosed in Par 0027 of Jacques, the pump is a diaphragm pump; as seen in Fig 2, the pump is connected to battery 20, i.e. an electric diaphragm pump).  
Regarding claim 43, Jacques and Needham teach the portable spraying device of claim 29, wherein a pulsation damper is arranged in the application line (as disclosed in Par 0159 of Needham, the valve poppet includes damper that dampens the pulsating from the electromagnetic coil; the poppet is defined at the downstream end of the application line).  
Regarding claim 45, Jacques and Needham teach the portable spraying device of claim 29, wherein the spraying device has a switching device for setting an operating mode of the spraying device (as disclosed in Par 0043 of Jacque, the device has different modes of operation via switch 120, in which air and fluid are selectively mixed, or a mode in which only the fluid pump 14 operates to send 100% fluid to the spray gun).  
Regarding claim 44, Jacques and Needham teach the portable spraying device of claim 29, wherein the spraying device has an electrically controllable valve (not show, disclosed in Par 0033 of Jacques) which is arranged between the container and the pump and which is coupled 
Regarding claim 46, Jacques and Needham teach the portable spraying device of claim 44, wherein the control device is designed, in a first operating mode, to control the valve in such a way that it is in the first position, with the result that ambient air is pumped through the application line (Par 0043 of Jacques discloses a mode in which only air is pumped; ambient air is introduce into the system via filter 146).  
Regarding claim 47, Jacques and Needham teach the portable spraying device of claim 44, wherein the control device is designed, in a second operating mode, to control the valve in such a way that it is in the second position, in which fluid is drawn in from the container, and that fluid is pumped continuously out of the container through the application line (Par 0043 of Jacques discloses a mode in which only fluid is pumped from the container through the application line).  
Regarding claim 48, Jacques and Needham teach the portable spraying device of claim 44, wherein the control device is designed, in a second operating mode, to control the valve in such a way that it is in the second position, in which fluid is drawn in from the container (Par 0043 of Jacques discloses a mode in which only fluid is pumped from the container through the application line), and to control the pump and the application valve in such a way that a defined 
Regarding claim 51, Jacques and Needham teach the portable spraying device of claim 29, wherein the container can be fastened detachably to the spraying device (container can be detached from the spraying device via screws 142), and the spraying device comprises a cap (defined upstream of fitting 29, seen in Fig 4 of Jacques), by means of which a removal opening of the container can be closed fluid tightly (opening in the container is closed by the cap), wherein a removal line (30b)  passes fluid tightly through the cap, projecting with one end into the container and, at the other end, outside the container, having a coupling (90) for coupling to a connecting line (as seen in Fig 4 of Jacques, the removal line extends from inside the container through the cap, to the outside of the container and merges with a connecting line).  
Regarding claim 52, Jacques and Needham teach the portable spraying device of claim 51, wherein the container is held by the spraying device in such a way that the removal opening closed by the cap faces downward (the removal opening face downward due to fitting 29 being bent downward, see Fig 4 of Jacques).  

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al (U.S. 2008/0061166) in view of Needham et al (U.S. 2012/0228395); further in view of Simmons (U.S. 2002/0008163).
Regarding claims 35 and 36, Jacques and Needham teach the portable spraying device of claim 29. However, they fail to teach the device wherein the viscosity of the formulation to be dispensed can be detected and the opening time of the application valve can be controlled by the control device in accordance with the viscosity detected; wherein there is arranged in the container a temperature sensor coupled to the control device, and the control device is designed to calculate the viscosity of the formulation to be dispensed in accordance with the temperature measured by the temperature sensor.  
Simmons teaches an apparatus to control fluid flow rates wherein the viscosity of the formulation to be dispensed can be detected (as disclosed in Par 0014); wherein there is arranged in the container a temperature sensor coupled to the control device, and the control device is designed to calculate the viscosity of the formulation to be dispensed in accordance with the temperature measured by the temperature sensor (as disclosed in Par 0014, a programmable controller takes into account viscosity changes due to temperature variations, the controller does this by using a temperature sensor). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacques and Needham to incorporate the teachings of Simmons to provide a temperature sensor in order to determine variations in viscosity of the fluid used, as this would provide or correct fluid dispensing rations regardless of temperature variations (see Par 0014 of Simmons). In combination with Jacques, .

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al (U.S. 2008/0061166) in view of Needham et al (U.S. 2012/0228395); further in view of Lewis (U.S. 5,752,661).
Regarding claim 49, Jacques and Needham teach the portable spraying device of claim 29. However, they fail to teach the device wherein the weight of the spraying device when the container is empty is less than 15 kg.  
Lewis teaches a motorized pump backpack liquid sprayer that is built to be light weight so that the user can carry the device on their back (as disclosed in Col 1, lines 60-67). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacques to incorporate the teachings of Lewis to provide the device in a light wright fashion so that the user can have the option of carrying the device on their back (Col 1, lines 9-13). Thus, improving versatility of the device. This way the user can advance with the device in situations where rolling the device on the ground is not an option. In combination, the prior art teaches a spraying device that weighs less than 15 kg when empty. 
Regarding claim 50, Jacques and Needham teach the portable spraying device of claim 29. However, they fail to teach the device wherein the spraying device comprises a carrying system designed as a backpack.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacques to incorporate the teachings of Lewis to provide the device in a light wright fashion so that the user can have the option of carrying the device on their back, as a backpack (Col 1, lines 9-13). Thus, improving versatility of the device. This way the user can advance with the device in situations where rolling the device on the ground is not an option.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Jacques et al (U.S. 2008/0061166) in view of Needham et al (U.S. 2012/0228395); further in view of Kumar (U.S. 2016/0008831).
Regarding claim 53, Jacques and Needham teach the portable spraying device of claim 29, wherein the spray gun is designed as a handheld part (spray gun has a handle 80, i.e. it is handheld). However, they fail to teach the device wherein a fastening device for detachably fastening the application line to an arm of a user is arranged on the application line.
Kumar teaches a spray enhancement backpack that has a fastening device (strap 26) for detachably fastening an application line (24) to an arm of a user is arranged on the application line (as seen in Fig 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jacques to incorporate the teachings of Kumar to provide the device with a fastening device for the application line to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752